      Case 2:18-cv-14046-ILRL-MBN Document 75 Filed 04/10/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TAYLOR ENERGY COMPANY LLC                                        CIVIL ACTION

VERSUS                                                           NUMBER: 18-14046
                                                                     c/w 18-14051

KRISTI LUTTRELL, ET AL.                                          SECTION: "B"(5)


                                          ORDER

       The Court’s order of April 5, 2019 (rec. doc. 73) is hereby vacated. Plaintiff’s motion

to compel, motion for evidentiary hearing, and alternative motion for expedited discovery

(rec. doc. 68) will be heard on April 18, 2019 at 11:00 a.m. in Courtroom B407, Hale Boggs

Building, 500 Poydras Street, New Orleans, Louisiana. Memoranda in opposition to that

motion may be filed before noon on April 15, 2019. The submission and hearing date on

Healthy Gulf’s motion to intervene (rec. doc. 54) is continued to May 15, 2019 at 11:00 a.m.

       New Orleans, Louisiana, this 10th day of              April              , 2019.




                                                          MICHAEL B. NORTH
                                                    UNITED STATES MAGISTRATE JUDGE
